Title: From James Madison to Alexander J. Dallas, 19 May 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier May 19. 1815
                    
                    Yours of the 16. is recd. The Army report was returned some time ago. There have of late been delays between this & Fredg. owing to inattention at the P.O. there, which may account for your not having recd. the reports. There must have been a miscarriage altogether of the Document transferring appropriations. I now return a Duplicate sent me from the War Department.
                    I am apprehensive that some uneasiness will be produced in Kentucky by the organization & appts. for the Army; however unavoidable the causes of it may be. It probably happens, that there will be a greater proportion of individual disappointments, and a smaller proportion of selections to the aggregate and acknowledged merits, of the people there, than elsewhere, and the want of a western member of the Board at washington, will not fail to excite attention. The whole is to be regretted but no remedy I presume can be applied. On reflection I think it will be best to accept Croghan’s resignation and if there be no special objection to Majr. Z. Taylor’s replacing him, it may be done. A selection from Kentucky or Tennisee [sic], seems indispensable.
                    I am glad to learn that the difficulties in the fiscal department are

yielding to your management of them. Should a war not result from the crisis in Europe which is possible; or our commerce should escape its former rapacities, which may happen, the state of our Treasury and our Credit will put us out of the reach of domestic intrigue & cupidity.
                    If Chandler’s claim to double rations be not within the scope of the law, or the precedents interpreting it, it must of course be disallowed: If otherwise it appears to be reasonable, and is strengthened by the opinion of Genl. Dearborn. I am not prepared to judge of the extent, to which the allowance would open a door for like claims, not supported by the same equity. The war office can place the whole subject before you. Affe. respects
                    
                        
                            James Madison
                        
                    
                